Exhibit 10(a)

JP MORGAN

 

FIXED RATE PROMISSORY NOTE

 

 

(Multiple Loans)

 

 

New York, New York

 

 

August 15, 2006

 

For value received, the undersigned (the “Borrower”) unconditionally promises to
pay to the order of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (the “Bank”), at
its office located at 270 Park Avenue, New York, New York 10017, the principal
amount of Three Hundred Fifty Million and 00/100 Dollars ($350,000,000.00) or,
if less, the aggregate unpaid principal amount of all loans made by the Bank to
the Borrower and outstanding under this Note on the maturity date(s) as
evidenced by the Bank’s records as provided in the fifth paragraph hereof.

The Borrower promises to pay interest on the unpaid balance of the principal
amount of each such loan for each day outstanding at a fixed rate per annum
equal to the rate as evidenced in the Bank’s records as provided in the fifth
paragraph hereof; provided that principal and (to the extent permitted by law)
interest not paid when due (whether at stated maturity, by acceleration or
otherwise) shall bear interest for each day overdue at a variable rate per annum
equal to: (a) the higher of: (i) the Federal Funds Rate plus 1/2 of 1% and (ii)
the Prime Rate; plus (b) 2%.  “Federal Funds Rate” means, for any day, the rate
per annum equal to the weighted average of the rates on overnight Federal Funds
transactions as published by the Federal Reserve Bank of New York for such day
(or for any day that is not a banking day in New York City, for the immediately
preceding banking day).  “Prime Rate” means, for any day, that rate of interest
from time to time announced by the Bank at its principal office as its prime
rate, as in effect for such day in accordance with announcements by the Bank of
changes in such rate.  Interest shall be calculated on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).  Interest on each loan shall be due and payable at
the maturity thereof (and quarterly, if requested by the Bank); provided,
however, that interest accruing on any amount not paid when due shall be payable
upon demand.  In no case shall the interest on this Note exceed the maximum
amount which the Bank may charge or collect under applicable law.

Each loan hereunder may be prepaid in whole but not in part, provided that
accrued and unpaid interest is paid on the date of such prepayment, together
with any compensation payable in accordance with the following.  If there is any
payment (whether by voluntary prepayment, acceleration or otherwise) of a loan
under this Note on a date other than the scheduled maturity date set forth in
the first paragraph hereof, then the Borrower will pay the Bank on demand such
amount as will be sufficient in the reasonable opinion of the Bank to compensate
it for any loss, cost or expense which the Bank determines is attributable
thereto.  Without limiting the foregoing, such compensation shall include an
amount equal to the excess, if any, of: (a) the aggregate amount of interest
which otherwise would have accrued on the principal amount so paid for the
period from and including the date of payment to but excluding such maturity
date at the rate of interest provided herein over (b) the amount of interest the
Bank would pay (as determined by the Bank in good faith, such determination to
be conclusive) on a deposit placed with the Bank on the date of such payment in
an amount comparable to such principal amount and with a maturity comparable to
such period.


--------------------------------------------------------------------------------




All payments under this Note shall be made without set-off or counterclaim in
lawful money of the United States of America and in immediately available funds
at the Bank’s principal office specified above.  If any loan evidenced by this
Note becomes due and payable on a day which is not a banking day in New York
City, the maturity of such loan shall be extended to the next succeeding banking
day, and interest shall be payable for such extension on such loan at the rate
of interest specified in this Note.  The Bank may (but shall not be obligated
to) debit the amount of any payment which is not made when due to any deposit
account of the Borrower with the Bank.

The date, amount, rate of interest and maturity date of each loan under this
Note and each payment of principal, loan(s) to which such principal is applied
(which shall be at the discretion of the Bank) and the outstanding principal
balance of loans shall be recorded by the Bank on its books and, at the
discretion of the Bank prior to any transfer of this Note or at any other time,
may be endorsed by the Bank on a schedule.  Any such endorsement shall be
conclusive in the absence of manifest error.

If any of the following events of default shall occur: (a) the Borrower fails to
pay any liability to the Bank under this Note when due and payable; (b) the
Borrower or any third party supporting or liable with respect to this Note (a
“Third Party”) shall breach any representation, warranty or covenant in this
Note or other document delivered in connection with this Note (this Note and any
such document being a “Facility Document”) or in any certificate, opinion or
financial or other statement delivered in connection with a Facility Document;
(c) the Borrower or any Third Party shall fail to pay any other indebtedness
when due and payable or if there shall be any default by the Borrower or such
Third Party thereunder; (d) the Borrower or any Third Party shall become
insolvent (however evidenced) or shall seek any relief under any bankruptcy or
similar law of any jurisdiction (or any person shall seek such relief against
the Borrower or such Thirty Party); (e) any Facility Document shall at any time
cease to be in full force and effect or its validity or enforceability shall be
disputed or contested; or (f) any lien or security interest securing this Note
shall cease to create a valid and perfected first priority lien or security
interest in the property purported to be subject thereto; THEN, if the Bank
shall elect by notice to the Borrower, the unpaid principal amount of this Note,
together with interest and any other amounts due hereunder shall become
forthwith due and payable; provided that in the case of an event of default
under (d) above, such amounts shall automatically become due and payable without
any notice or other action by the Bank.

The Borrower waives presentment, notice of dishonor, protest and any other
formality with respect to this Note.

The Borrower shall reimburse the Bank on demand for all costs, expenses and
charges (including, without limitation, fees and charges of external legal
counsel for the Bank and costs allocated by its internal legal department) in
connection with the preparation, performance or enforcement of this Note.

2


--------------------------------------------------------------------------------




This Note does not create and shall not be construed to create any contractual
commitment to lend by the Bank.

This Note shall be binding on the Borrower and its successors and assigns and
shall inure to the benefit of the Bank and its successors and assigns; provided
that the Borrower may not delegate any obligations hereunder without the prior
written consent of the Bank.  Without limiting any provision of this Note, the
obligations under this Note shall continue in full force and effect and shall be
binding on: (a) the estate of the Borrower if the Borrower is an individual; and
(b) any successor partnership and on previous partners and their respective
estates if the Borrower is a partnership, regardless of any change in the
partnership as a result of death, retirement or otherwise.

THIS NOTE SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  THE BORROWER
CONSENTS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF NEW YORK.  SERVICE OF PROCESS BY THE BANK IN
CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON THE BORROWER IF SENT TO THE
BORROWER BY REGISTERED MAIL AT THE ADDRSES SPECIFIED BELOW.  THE BORROWER WAIVES
ANY RIGHT THE BORROWER MAY HAVE TO JURY TRIAL.

The Borrower agrees that the Bank has accepted this Note to supersede and
replace loans made to the Borrower under the February 2, 2006 promissory note of
the Borrower previously executed and delivered to the Bank.  The Borrower agrees
that all amounts shown outstanding on the books and records of the Bank under
such prior note shall be deemed outstanding under this Note as of the date
hereof.

Address:

 

6820 LBJ Freeway

 

BRINKER INTERNATIONAL, INC.

 

 

Dallas, Texas 75240

 

 

 

 

 

 

By:

/s/ Lynn Schweinfurth

 

 

 

 

 

 

Name:

Lynn Schweinfurth

 

 

 

 

 

Title:

Vice President of Investor

 

 

 

 

 

Relations and Treasurer

 

3


--------------------------------------------------------------------------------